                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                 No. 5:19-CV-505-D


AQUESTIVE THERAPEUTICS, INC.,              )
                                           )
                         Plaintiff,        )
                                           )
                  v.                       )              ORDER
                                           )
BIODELIVERY SCIENCES                       )
INTERNATIONAL, INC.,                       )
                                           )
                         Defendant.        )


       On March 16, 2021, the court issued a comprehensive order. See [D.E. 41 ]. Unsatisfied with

the outcome, Biodelivery Sciences International, Inc. ("BDSf' or "defendant'') filed a motion to

dismiss under Federal Rule 12(c) [D.E. 45] and a memorandum in support [D.E. 46]. On April 21,

2021, Aquestive Therapeutics, Inc. responded in opposition and persuasively explained why it had

standing and why the court should deny BDSl's latest meritless motion. See [D.E. 47]. On May 11,

2021, BDSI replied [D.E. 52].

       The court has review~ the record and governing law. The court DENIES as meritless

defendant's motion to dismiss [D.E. 45].

       SO ORDERED. This~ day of August 2021.



                                                         J~C.DEVERID
                                                         United States District Judge




           Case 5:19-cv-00505-D Document 64 Filed 08/10/21 Page 1 of 1
